Dear Mayor Gautreaux:
In response to your recent inquiry, note that our state Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., prohibits one from holding two full-time employments.1 R.S.42:63(D) states:
  E. No person holding a full-time appointive office or full-time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full-time appointive office or full- time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
However, the law does not prohibit one from holding two employments where one is held on a part-time basis. See R.S.42:62(4) and (5).2
You state this part-time assistant chief of police is only on-duty at night.  A part-time assistant chief of police may also hold full-time employment as the municipal superintendent, where the fulfillment of either position does not interfere with the performance of the other.
We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                              CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY:  _____________________________________
                              KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
1 R.S. 42:62(3) defines employment as:
(3) "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
2 R.S. 42:62(4) and (5) state:
(4) "Full time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven hours per day of work and at least thirty-five hours per week of work.
(5) "Part time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.